Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 1 of 12




                                                                     FILED
                                                          UNITED STATES DISTRICT COURT
                                                               DENVER, COLORADO
                                                                  8:24 am, Aug 04, 2021

                                                           JEFFREY P. COLWELL, CLERK
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 2 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 3 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 4 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 5 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 6 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 7 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 8 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 9 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 10 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 11 of 12
Case 1:21-cv-02111-GPG Document 1 Filed 08/04/21 USDC Colorado Page 12 of 12
